IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

C. R. FATHER OF A. R.,              NOT FINAL UNTIL TIME EXPIRES TO
A CHILD,                            FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D15-4
v.

GUARDIAN AD LITEM
PROGRAM,

      Appellee.

_____________________________/

Opinion filed July 2, 2015.

An appeal from the Circuit Court for Duval County.
Henry E. Davis, Judge.

Appellant, pro se.

Wendie Michelle Cooper, Appellate Counsel, Guardian ad Litem Program,
Sanford, for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, WETHERELL, and RAY, JJ., CONCUR.